DETAILED ACTION
RCE was filed on 04/06/2022.  
Claims 5 and 7 are pending.
Claims 1-4, 6 and 8 are canceled.
Claims 5 and 7 are allowed.  

REASONS FOR ALLOWANCE
The present invention is directed to Terminal apparatus, base station apparatus and communication method.  Each independent claim identifies the uniquely distinct features: regarding claim 5, each of the elements is identified by a subcarrier index for the PUSCH and an orthogonal frequency division multiplexing (OFDM) symbol index for the PUSCH, the first sequence is mapped to a first predetermined set of elements, the second sequence is mapped to a second predetermined set of elements avoiding the first predetermined set of elements where the mapping of the second sequence is given at least based on the first predetermined set of elements, and the third sequence is mapped to the first predetermined set of elements, in combination with other limitations in the claim.  
The closest prior art, Bendlin et a., (US 2018/0110041 A1) disclose conventional way of transmitting uplink control information (UCI) over an OFDMA-based uplink. In some embodiments, UCI symbols are mapped to resource elements (REs) in the time/frequency resource grid to maximize frequency diversity. In some embodiments, UCI is mapped in a manner that takes into account channel estimation performance by mapping UCI symbols to those REs that are closest (in terms of OFDM subcarriers/symbols) to REs that carry reference signals, either singularly or in combination, fail to anticipate or render the above features obvious.
The closest prior art, Kim et al., (US 2018/0287844 A1) disclose conventional way of transmitting a primary synchronization signal (PSS) by a base station in a wireless access system supporting narrowband Internet of Things (NB-IoT), according to an embodiment of the present invention, can comprise the steps of: repeatedly generating first sequences n times so as to generate primary synchronization signals; multiplying n first sequences by second sequences and thus generating n primary synchronization signals; and transmitting n primary synchronization signals by means of n OFDM symbols, respectively. The size of a bandwidth used in the wireless access system supporting NB-IoT is the size of one physical resource block (PRB), and one PRB can comprise twelve subcarriers in a frequency domain, either singularly or in combination, fail to anticipate or render the above features obvious.
Claim  7 encompasses limitations that are similar to claim 5. Thus, claim 7 is allowed based on the same reasoning as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARDIKKUMAR D PATEL whose telephone number is (571)270-7886. The examiner can normally be reached 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARDIKKUMAR D PATEL/Examiner, Art Unit 2473